Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/477,738, filed 9/17/2015, which is a continuation of application 16/656,828, filed 10/18/2019, now U.S. Patent No. 11,122,806.
Claims 2-60 were canceled in the preliminary amendment filed 9/17/2021.
Claim 1 is pending and examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2021 is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Randal(6,770,354; cited on IDS filed 9/17/2021) in view of Parce(U.S. Pat. Appl. Publ. 2006/0240218; cited on IDS filed 9/17/2021). 
Randal discloses a gypsum board(10, see Fig. 1) comprising: 
a gypsum core(12) having a first side(adjacent 14) and a second side(adjacent 16) opposing the first side, 
at least one facing material(14 and 16) having a coating comprising a polymeric binder and a pigment(see abstract).
Randal lacks the facing material having a coating comprising at least one fungicide with the polymeric binder and and pigment, and the specific finish, fungal resistance and mold resistance of the board.
Parce discloses at least one facing material having a coating comprising at least one fungicide, at least one polymeric binder, and at least one pigment(0088].
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have substituted the coatings of Randal with the coating of Parce given that the simple substitution of one know expedient for another would obtain the predictable results of a coated gypsum board.
The specific finish level, and levels of resistance to fungus and mold growth are considered features arrived at through routine experimentation given the intended use of the board and design requirements thereof.  Specifically, a finish level of 3 or higher  would allow for the board to be used in areas not in view of the user during use but would also allow for the user to utilize the board in finished areas of a building allowing for a wider variety of uses for the board.  An ASTM G21-15 level of 2 or less would allow for the board to resist fungus up to 30%, or a majority of fungal growth.  Also, the ASTM D3273-16 of at least 8 would allow for better resistance of the board to the growth of mold/fungus.  The specific level of finish and moisture/fungal/mold growth is considered a feature determined by the user of the board.
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24-25 of U.S. Patent No. 11,122,806. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth a gypsum board comprising: a gypsum core having a first side and a second side opposing the first side, at least one facing material having a coating comprising at least one fungicide, at least one polymeric binder, and at least one pigment, wherein the board exhibits at least a Level 3 finish, and wherein the board satisfies at least one of the following: the board exhibits a rating of 2 or less when tested in accordance to ASTM G21-15, or the board exhibits a rating of at least 8 when tested in accordance to ASTM D3273-16(see claim 1 of the application and patent).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 8a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/